IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 447 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
JOSE LABOY,                        :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 448 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
JOSE LABOY,                        :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 449 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
JOSE LABOY,                        :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 450 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                            :
                                            :
JOSE LABOY,                                 :
                                            :
                  Petitioner                :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.




       [447 EAL 2020, 448 EAL 2020, 449 EAL 2020 and 450 EAL 2020] - 2